IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-74,654-01




EX PARTE RICKEY FRANKLIN HOLMES, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-8889294-V IN THE 292ND DISTRICT COURT
FROM DALLAS COUNTY




           Per curiam.
 
O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a
habitation and sentenced to twenty-five years’ imprisonment. He did not appeal his conviction.
            Applicant contends that the Parole Division’s decision to place him in an intermediate
sanction facility was improper. He also contends that he was denied good and work time. The trial
court made findings of fact and conclusions of law and recommended that we deny relief. According
to the record, Applicant was released from the intermediate sanction facility on July 8, 2010,
rendering his claim moot. This claim is dismissed, and Applicant’s second claim is denied.
Accordingly, this application is dismissed in part and denied in part.  
Filed: October 6, 2010
Do not publish